Titus, C. J.
I concur with my associate in the conclusion reached by him, that the order appealed from should be reversed. The act attempts to confer jurisdiction upon this court to appoint commissioners to select and locate lands for park purposes in the town of West Seneca, outside of the city of Buffalo. This court is one of local and inferior jurisdiction. Its territorial jurisdiction is coextensive with the territorial limits of the city of Buffalo; and, when the subject-matter of the action or proceeding is outside the city limits, it cannot take jurisdiction and determine it. Landers v. Railroad Co., 53 N. Y. 450. I do not think the act is unconstitutional, (section 16, art. 3,) as embracing more than one subject in the act, not expressed in the title. The proceeding pointed out to "acquire title to the lands by the city is fairly within the subject and meaning of the act, as expressed in the title. People v. Briggs, 50 N. Y. 553; In re Volkening, 52 N. Y. 650.